DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending
Election/Restrictions
Applicant's election with traverse of claims 1-5 in the reply filed on 01/18/2022 is acknowledged.  The traversal is on the ground(s) that the integrated systems of Group I and II comprise the shared technical feature of an electrocatalysis device and a chemical catalysis device, with hydrogen produced by the electrocatalysis device being used in the chemical catalysis device and a thermal energy of the electrocatalysis device and the chemical catalysis device being exchanged with each other, and the method of Group III is closely related to the integrated systems. This is not found persuasive because even though the original claims 1 and 6 recited similar functions of the transfer of produced hydrogen and the thermal exchange between devices, the two integrated systems required different technical structures. The method of claim 12 similarly required different technical structures from the systems of claims 1 and 6. 
The requirement is still deemed proper and is therefore made FINAL.
However, for the purpose of compact prosecution, claims 6-11 have been examined as they now depend upon and further limit the apparatus of the elected group.
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. 
Claims 1-11 are under consideration in this Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the reaction unit" in lines 4-5 and 25.  There is insufficient antecedent basis for this limitation in the claim. The limitations of “a first hydrogen reaction unit” and “a second hydrogen reaction unit” are previously introduced in lines 5 and 11 of claim 4. The limitation of “a reaction unit” is then introduced in lines 2-3 of claim 6. It is therefore unclear with “reaction unit” the later recitations of “the reaction unit” in claim 6 are referring to.
Claim 7 recites the limitation "the reaction unit" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The limitations of “a first hydrogen reaction unit” and “a second hydrogen reaction unit” are previously introduced in lines 5 
Claim 7 recites the limitation "the purification unit" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The limitation of “a hydrogen reactant purification unit” is introduced in line 14 of claim 4. The limitation of “a purification unit” is then introduced in line 4 of claim 6. It is therefore unclear which limitation the recitation of claim 7 is referring to.
Claim 8 recites the limitation "the purification unit" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. The limitation of “a hydrogen reactant purification unit” is introduced in line 14 of claim 4. The limitation of “a purification unit” is then introduced in line 4 of claim 6. It is therefore unclear which limitation the recitation of claim 8 is referring to.
Claim 9 recites the limitation "the purification unit" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The limitation of “a hydrogen reactant purification unit” is introduced in line 14 of claim 4. The limitation of “a purification unit” is then introduced in line 4 of claim 6. It is therefore unclear which limitation the recitation of claim 9 is referring to.
Claim 10 recites the limitation "the purification unit" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. The limitation of “a hydrogen reactant purification unit” is introduced in line 14 of claim 4. The limitation of “a purification unit” is then introduced in line 4 of claim 6. It is therefore unclear which limitation the recitation of claim 10 is referring to.
Any claims dependent on the above claim(s) are rejected for their dependence.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Selective Glycerol Oxidation by Electrocatalytic Dehydrogenation”, ChemSusChem, 2014), hereinafter Kim, in view of Han et al. (“A strategy for the simultaneous catalytic conversion of hemicellulose and cellulose from lignocellulosic biomass to liquid transportation fuels”, Green Chem., 2014), hereinafter Han, and Albrecht et al. (U.S. 2017/0121832), hereinafter Albrecht.
Regarding claim 1, Kim teaches a system comprising an electrocatalysis device, in which an oxidation reaction is carried out by an electrocatalysis of glycerol (see e.g. Page 1054, Col. 2, lines 15-17, “electrolytic reactor”), and hydrogen is produced through a reduction reaction (see e.g. Page 1051, Col. 2, cathode reaction, and Page 1052, Col. 2, lines 35-36).
Kim does not explicitly teach a chemical catalysis device for producing butene oligomers from lignocellulosic biomass through a hydrogenation process, wherein the hydrogen produced by the electrocatalysis device is used for the production of the butene oligomers by the chemical catalysis device, but does teach the produced hydrogen being used to hydrogenate biomass-derived oxygenates such as furfural (see e.g. Page 1054, Col. 2, lines 39-42).
Han teaches a chemical catalysis device for producing butene oligomers from lignocellulosic biomass through a hydrogenation process (see e.g. Abstract), in which 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrocatalysis device of Kim to provide hydrogen to the device of Han as a particular system for the hydrogen to be utilized to hydrogenate biomass-derived oxygenates as taught by Kim.
Kim in view of Han does not explicitly teach the devices forming an integrated system in which a thermal energy of the electrocatalysis device and the chemical catalysis device are exchanged with each other. 
Albrecht teaches an integrated system comprising an electrocatalysis device and a chemical catalysis device (see e.g. Paragraph 0029-Paragraph 0031, line 2), wherein a product from the electrocatalysis device is received by the chemical catalysis device (see e.g. Paragraph 0031, lines 3-6), in which heat is exchanged between process streams of the electrocatalysis device and the chemical catalysis device due to the temperature gradient between the two (see e.g. Paragraph 0270, lines 17-22), reducing the overall heat requirement of the integrated system and allowing for the creation of a self-sustainable overall process which may not require an additional heat source (see e.g. Paragraph 0270, lines 21-22, and Paragraph 0271, lines 1-6). The electrocatalysis device of Kim operates at 60°C (see e.g. Kim Page 1054, Col. 2, lines 23-25), while the chemical catalysis device of Han operates at various higher temperatures from ~100-375°C (see e.g. Han Page 654, connecting paragraph of Col. 1 and Col. 2, lines 1-4 and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the chemical catalysis device and electrocatalysis device of Kim in view of Han to form an integrated system in which thermal energy is exchanged between the two devices as taught by Albrecht to reduce the external heat requirement of the system and allow for the creation of a self-sustainable overall process without an additional heat source.
Regarding claim 4, Kim in view of Han and Albrecht teaches the chemical catalysis device comprising a first hydrolysis unit for hydrolyzing lignocellulosic biomass so as to produce a first hydrolysate (see e.g. Han Fig. 1, biomass deconstruction reactor R-1 producing LA and furfural; Page 655, Col. 1, lines 8-14); a first hydrogen reaction unit for subjecting the first hydrolysate produced by the first hydrolysis unit to a reaction with hydrogen so as to produce a first hydrogen reactant (see e.g. Han Fig. 1, first reactor R-2 in which furfural is converted to furfuryl alcohol with hydrogen; Page 655, connecting paragraph of Col. 1 and Col. 2, lines 10-16); a second hydrolysis unit for hydrolyzing the first hydrogen reactant produced by the first hydrogen reaction unit so as to produce a second hydrolysate (see e.g. Han Fig. 1, second reactor R-3 in which furfuryl alcohol is converted to LA; Page 655, Col. 2, lines 3-5); a second hydrogen reaction unit for subjecting the second hydrolysate produced by the second hydrolysis unit to a reaction with hydrogen so as to produce a second hydrogen reactant (see e.g. Han Fig. 1, third reactor R-4 in which LA is converted to GVL; Page 655, Col. 2/Biomass residues separation system; connecting paragraph of Pages 655-656, lines 3-14); a butene preparation unit for catalyzing the second hydrogen reactant purified by the hydrogen reactant purification unit so as to prepare a butene mixture comprising butene (see e.g. Han Fig. 1, reactor R-5 which converts GVL to butene and CO2-; Page 656, Col. 1, lines 12-13); and a butene oligomer preparation unit for preparing butene oligomers from the butene mixture prepared by the butene preparation unit (see e.g. Han Fig. 1, reactor R-6 in which butene is oligomerized; Page 656, Col. 1, lines 15-17).
Regarding claim 5, Kim in view of Han and Albrecht teaches the chemical catalysis device further comprising a butene purification unit for purifying the butene mixture prepared by the butene preparation unit (see e.g. Han Fig. 1, distillation column D-2 for distilling butene; Page 656, Col. 1, lines 13-15). 
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Han and Albrecht, as applied to claim 1 above, and further in view of De Jong et al. (WO 2009/145624), hereinafter De Jong.
Regarding claim 2, Kim in view of Han and Albrecht teaches the electrocatalysis device comprising a reaction unit which comprises an anode, a cathode, and an electrolyte (see e.g. Kim Page 1054, Col. 2, lines 15-17, 23-25 and 35-36, Pt/C anode and cathode electrodes with a Nafion membrane electrolyte). Kim in view of Han and Albrecht does not explicitly teach a purification unit for purifying a reaction product produced by the reaction unit, but does teach multiple products being produced by the 
De Jong teaches a system for electrochemical oxidation of hydroxy containing compounds (see e.g. Page 1, lines 6-8), such as glycerol (see e.g. Page 9, lines 26-27), wherein the system provides facile separation of the desired products of the electrochemical reaction from the reaction mixture via the use of methods such as solvent extraction and distillation (see e.g. Page 10, lines 12-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrocatalysis device of Kim in view of Han and Albrecht to comprise a purification unit as taught by De Jong to provide facile separation of the desired products.
Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Han, Albrecht and De Jong, as applied to claim 2 above, and further in view of Shah et al. (“A matrix method for multicomponent distillation sequences”, AIChE J., 2010), hereinafter Shah.
Regarding claim 3, Kim in view of Han, Albrecht and De Jong teaches all the elements of the system of claim 2 as stated above. Kim in view of Han, Albrecht, and De Jong further teaches the purification unit comprising a removal unit for removing water (see e.g. Kim Page 1052, connecting paragraph of Col. 1 and Col. 2, lines 1-4, water being a solvent in the electrochemical reaction; see e.g. De Jong Page 10, lines 25-27, the separation process includes removing the ionic liquid solvent). 

Kim does however teach GAD, HPA and GLA being three of the multiple reaction products from the glycerol oxidation reaction (see e.g. Kim Table 1 and Page 1051, Col. 1, lines 2-4). De Jong further teaches the separation of the oxidation products from the reaction mixture including the non-converted reactant (see e.g. De Jong Page 10, lines 28-29), and that this separation can be achieved with known distillation methods (see e.g. De Jong Page 10, lines 13-15). 
Shah teaches systems for separation of multicomponent feeds into pure product streams using distillation (see e.g. Abstract), including basic configurations in which each component is separated using successive individual distillation columns (see e.g. Fig. 2a and 2b; Page 1760, Col. 2, lines 12-14). 
KSR Rationale D states that “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kim in view of Han, Albrecht and De Jong to comprise first, second and third distillation columns, i.e. purification units, for separating the products including GAD, HPA and GLA from the .
Claims 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Han and Albrecht, as applied to claim 4 above, and further in view of De Jong and Sen et al. (“A sulfuric acid management strategy for the production of liquid hydrocarbon fuels via catalytic conversion of biomass-derived levulinic acid”, Energy Environ. Sci., 2012), hereinafter Sen.
Regarding claim 6, Kim in view of Han and Albrecht teaches all the elements of the system of claim 4 as stated above. Kim in view of Han and Albrecht further teaches the electrocatalysis device comprising a reaction unit including an anode, a cathode, and an electrolyte (see e.g. Kim Page 1054, Col. 2, lines 15-17, 23-25 and 35-36, Pt/C anode and cathode electrodes with a Nafion membrane electrolyte), in which an oxidation reaction is carried out at the anode by an electrocatalysis of glycerol (see e.g. Kim Page 1054, Col. 2, lines 15-17), and at the cathode hydrogen is produced through a reduction reaction (see e.g. Page 1051, Col. 2, cathode reaction, and Page 1052, Col. 2, lines 35-36); and wherein hydrogen produced by the reaction unit is supplied to the first hydrogen reaction unit and the second hydrogen reaction unit (see e.g. Kim Page 1054, Col. 2, lines 39-42; see e.g. Han Fig. 1, external hydrogen provided before entry to reactor R-2; Page 655, connecting paragraph of Col. 1 and Col. 2, lines 13-16), and is used in the production of butane oligomers (see e.g. Han Fig. 1, Butene Oligomerization as the final process), a thermal energy of the electrocatalysis device and the chemical catalysis device is exchanged with each other (see e.g. Albrecht Paragraph 0270, lines 17-22). 

De Jong teaches a system for electrochemical oxidation of hydroxy containing compounds (see e.g. Page 1, lines 6-8), such as glycerol (see e.g. Page 9, lines 26-27), wherein the system provides facile separation of the desired products of the electrochemical reaction from the reaction mixture via the use of methods such as solvent extraction and distillation (see e.g. Page 10, lines 12-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrocatalysis device of Kim in view of Han and Albrecht to comprise a purification unit as taught by De Jong to provide facile separation of the desired products.
Kim in view of Han, Albrecht and De Jong does not explicitly teach the hydrogen produced by the reaction unit also being supplied to the second hydrogen reaction unit, instead teaching internal hydrogen being provided from the decomposition of formic acid (FA) (see e.g. Han Page 654, Col. 2, lines 11-15). Kim does however teach the hydrogen being usable to hydrogenate biomass-derived oxygenates (see e.g. Page 1054, Col. 2, lines 39-42), of which levulinic acid (LA) is also one (see e.g. Han Scheme 1, bottom reaction 1 in which biomass cellulose is converted to the oxygenated compound LA; Page 654, connecting paragraph of Col. 1 and Col. 2, lines 1-4).
2 source, or water vapor and FA can be removed with an evaporator and an external H2 source can be used (see e.g. Page 9693, Col. 2, lines 7-18). Utilizing the evaporator and external H2 source allows for reduced distillation costs later on in the process due to reduced water load (see e.g. Page 9693, Col. 2, lines 11-16, and Page 9695, Col. 2, under “Minimum selling price”, lines 25-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kim in view of Han, Albrecht and De Jong to also supply the external hydrogen from the electrocatalysis device to the second hydrogen reaction unit after removal of water vapor and FA as taught by Sen as an alternate configuration which reduces distillation costs later in the process.
Regarding claim 7, Kim in view of Han, Albrecht, De Jong and Sen, as combined above, does not explicitly teach a thermal energy of the reaction unit being supplied from the purification unit. Albrecht further teaches heat being exchanged between the electrochemical system and separation/purification systems, contributing to the self-sustainable heating of the overall process (see e.g. Albrecht Paragraph 0271, lines 1-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kim in view of Han, Albrecht, De Jong and Sen to provide thermal energy of the reaction unit of the 
Regarding claim 8, Kim in view of Han, Albrecht, De Jong and Sen, as combined above, does not explicitly teach thermal energy of the purification unit being supplied from one or more units selected from the group consisting of the first hydrolysis unit, the first hydrogen reaction unit, and the hydrogen reactant purification unit. Albrecht further teaches that streams of the catalysis reactor may be used to heat streams of separation/purification systems (see e.g. Paragraph 0274, lines 1-7) as part of the integrated self-sustainable heating of the overall process (see e.g. Albrecht Paragraph 0271, lines 1-6). 
KSR Rational E states that it may be obvious to choose “from a finite number of identified, predictable solutions, with a reasonable expectation of success”. Kim in view of Han, Albrecht, De Jong and Sen teaches the first hydrolysis unit, first hydrogen reaction unit and the hydrogen reactant purification unit being individual process units of the chemical catalysis device (see e.g. Han Fig. 1, reactor R-1, reactor R-2 and CO2/Biomass residues separation).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kim in view of Han, Albrecht, De Jong and Sen to provide a thermal energy of the purification unit from the group selected from the first hydrolysis unit, the first hydrogen reaction unit, and the hydrogen reactant purification unit as one or more of the finite number of process units in the chemical catalysis device which may provide heat exchange to a separation/purification system.

KSR Rational E states that it may be obvious to choose “from a finite number of identified, predictable solutions, with a reasonable expectation of success”. Kim in view of Han, Albrecht, De Jong and Sen teaches the first hydrolysis unit and the hydrogen reactant purification unit being individual process units of the chemical catalysis device (see e.g. Han Fig. 1, reactor R-1 and CO2/Biomass residues separation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kim in view of Han, Albrecht, De Jong and Sen to provide a thermal energy of the first hydrolysis unit from the group selected from the purification unit or the hydrogen reactant purification unit as one or more of the finite number of process units in the overall system which may provide heat exchange.
Regarding claim 10, Kim in view of Han, Albrecht, De Jong and Sen does not explicitly teach a thermal energy of the second hydrolysis unit being supplied from one or more units selected from the group consisting of the purification unit, the hydrogen reactant purification unit, and the butene oligomer preparation unit. Albrecht does however teach the integrated heat exchange occurring between one or more streams of 
KSR Rational E states that it may be obvious to choose “from a finite number of identified, predictable solutions, with a reasonable expectation of success”. Kim in view of Han, Albrecht, De Jong and Sen teaches the second hydrolysis unit, the hydrogen reactant purification unit and the butene oligomer preparation unit being individual process units of the chemical catalysis device (see e.g. Han Fig. 1, reactor R-3, CO2/Biomass residues separation and reactor R-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kim in view of Han, Albrecht, De Jong and Sen to provide a thermal energy of the second hydrolysis unit from one or more of the group selected from the purification unit, the hydrogen reactant purification unit, and the butene oligomer preparation unit as one or more of the finite number of process units in the overall system which may provide heat exchange with each other.
Regarding claim 11, Kim in view of Han, Albrecht, De Jong and Sen does not explicitly teach a thermal energy of the hydrogen reactant purification unit being supplied from the first hydrogen reaction unit. Albrecht does however teach the integrated heat exchange occurring between the various steps of the reactor process to contribute to reduction of the overall external heat requirement (see e.g. Albrecht Paragraph 0270, lines 22-29).
2/Biomass residues separation and reactor R-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kim in view of Han, Albrecht, De Jong and Sen to provide a thermal energy of the hydrogen reactant purification unit from the first hydrogen reaction unit as two of the finite number of process units in the chemical catalysis device which may provide heat exchange with each other.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795